                IN THE tJNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF GEORGIA
                          AUGUSTA DIVISION




TYRONE A. MCDONALD,

           Plaintiff-Appellant,            Case No.: CV 117-167
                                        (Former Case No.: CR 114-068)
vs

                                           Appeal No.: 19-12580
UNITED STATES OF AMERICA,

           Defendant-Appellee.


                             ORDER


     The appellant's motion for a certificate of appealability having

been denied and his motion to appeal In forma pauperis having been

denied as moot by the United States Court of Appeals for the Eleventh

Circuit,

     IT IS HEREBY ORDERED that the order of the United States Court


of Appeals for the Eleventh Circuit is made the order of this Court.

     SO ORDERED, this               day of December 2019.




                                 HONORAB^ J. RANBAL HALL, CHIEF JUDGE
                                 UNITED STATES DISTRICT COURT
                                          DISTRICT OF GEORGIA
